DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 10-23 filed 02/22/2022 are the subject of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application 17,267,938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brent Johnson on 02/14/2022.


Claims 4-5, 10-13 have been CANCELED in their entirety. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed methodology was not anticipated in the prior art. 
The closest prior art is Cao (US2012/0178707 published 07/12/2012) which discloses the treatment of benign prostatic hyperplasia comprising administering a compound that selectively inhibits pathological production of human VEGF not specifically an antagonist of the VEGF receptor (abstract, [0022]). Cao teaches that compound that inhibit or neutralize the downstream effects of VEGF, such as anti-VEGF compounds may not be acceptable for the treatment of BPH ([0022]). Furthermore, in Example 2 of the specification ([0042]-[0049]), Applicant has identified that there is unpredictability in the treating of prostatic disease associated with epithelial hyperplasia and/or fibrosis with VEGF receptor antagonists. While the claimed lenvatinib effectively treated induced BPH in the subject in need, an art-equivalent VEGF/ PDGF receptor antagonist sorafenib was ineffective at treating BPH in a subject in need.  
In view of the teachings above, a skilled artisan would not have administered  the claimed VEGFR antagonist /PDGFR antagonist lenvatinib, with a reasonable expectation that said VEGFR /PDGFR antagonist would effectively treat a prostatic disease associated with epithelial hyperplasia and/or fibrosis in a subject in need, and therefore, claims 1, 14-23 are allowed. 
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of using lenvatinib for alternative prostatic disorders, previously the restriction requirement as set forth in the Office action mailed on 10/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628